DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

 Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Andrew J. Antczak on 03/01/2022. The amendments provide consistency among claim terms,
including full antecedent basis and consistency with the disclosure, and clarifies the invention
subject matter.

	Please amend the claims as follows:
For claim 1, the claim limitation “...the actions...” in line 21 has been amended to read –
For claim 1, the claim limitation “...the constraint...” in line 22 has been amended to read – a constraint--. 
For claim 1, the claim limitation “...the epoch...” in line 25 has been amended to read – an epoch--. 
For claim 1, the claim limitation “...the incidental expenditure...” in line 30 has been amended to read – an incidental expenditure--. 
For claim 1, the claim limitation “...the actions required by the current procedural...” in line 31 has been amended to read –
For claim 10, the claim limitation “...the hyperspectral imaging system...” in line 6 has been amended to read – the electronic device 
For claim 11, the claim limitation “...the instructions for outputting an indication for the first physiologic arterial parameter...” in line 6 has been amended to read -- the instructions for outputting the indication for the first physiologic arterial parameter--.
For claim 14, the claim limitation “...the upper or lower extremity arteries of a subject...” in line 4 has been amended to read – 
For claim 14, the claim limitation “...upper or lower extremity arteries of a subject...” in lines 5-6 has been amended to read – upper or lower extremity arteries 

For claim 15, the claim limitation “...the expression...” in line 18 has been amended to read – an expression--. 
For claim 15, the claim limitation “...the business entity...” in line 25 has been amended to read – a business entity--. 
For claim 15, the claim limitation “...the incidental expenditure...” in line 26 has been amended to read – an incidental expenditure--. 
For claim 15, the claim limitation “... professional using the electronic device to perform the actions...” in line 27 has been amended to read – professional using an electronic device to perform 
For claim 16, “the claim limitation “...each respective image in the first plurality of images collected...” in lines 5-6 has been amended to read -- each respective image in the first subset 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over prior arts of record.
The previous Double Patent rejection is withdrawn in view of Applicant’s filing of terminal disclaimer on 04/21/2021.
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of
rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 1 and 15 is individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in records teach or fairly well suggest an electronic device comprising a memory, the memory storing  one or more programs configured to be executed by the one or more processors, the one or more programs comprising instructions, responsive to operation by a medical professional associated with a business entity, wherein the medical professional is associated with a temporal clinical expenditure cost, wherein collecting, registering, determining, creating, and outputting (i) perform at least a subset of actions required by current procedural terminology code and (ii) subject to constraint (D*ED)<(Rc-lc), wherein, D is a duration of the epoch, ED is the temporal clinical expenditure cost prorated for the duration of the epoch, Rc is an average or absolute amount of reimbursement associated with a current procedural terminology code that is receivable by the business entity, and Ic is the incidental expenditure, other than Rc, associated with the medical professional using the electronic device to perform the actions required by the current procedural terminology code,  in combination with the other features recited in claim 1.

Regarding claim 15, none of the prior arts in records teach or fairly well suggest a method comprising: performing by a medical professional in an epoch using the imaging system, the medical professional is associated with a temporal clinical expenditure cost, and expression (D*ED)<(Rc-lc) is achieved, wherein, D is a duration of the epoch, ED is the temporal clinical expenditure cost prorated for the duration of the epoch, Rc is an average or absolute amount of reimbursement associated with a current procedural terminology code that is receivable by a  business entity, and Ic is the incidental expenditure, other than Rc, associated with the medical professional using an electronic device to perform actions required by the current procedural terminology code,  in combination with the other features recited in claim 15.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793